
	

113 HR 3089 IH: Compounding Clarity Act of 2013
U.S. House of Representatives
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3089
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2013
			Mr. Griffith of
			 Virginia (for himself, Ms.
			 DeGette, and Mr. Gene Green of
			 Texas) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend section 503A of the Federal Food, Drug, and
		  Cosmetic Act with respect to pharmacy compounding.
	
	
		1.Short titleThis Act may be cited as the
			 Compounding Clarity Act of
			 2013.
		2.
			 Traditional pharmacy compoundingSection 503A of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 353a) is amended to read as follows:
			
				503A.Traditional
				pharmacy compounding
					(a)In
				GeneralSections 501(a)(2)(B), 502(f)(1), and 505 of this Act and
				section 351 of the Public Health Service Act shall not apply to a
				drug product for human use if each of the following conditions
				is met:
						(1)Identified
				patient and receipt of prescriptionThe drug product is compounded in
				accordance with one of the following:
							(A)In
				generalThe drug product is
				compounded by a licensed pharmacist in a State-licensed pharmacy or a Federal
				facility, or by a licensed physician, for an identified individual patient
				based on the receipt of a valid prescription.
							(B)Anticipatory
				compoundingThe drug product
				is compounded by a licensed pharmacist in a State-licensed pharmacy or a
				Federal facility, or by a licensed physician, in limited quantities before the
				receipt of a valid prescription for an identified individual patient, based
				on—
								(i)historical demand
				for the drug product; and
								(ii)a
				history of prescriptions for the drug product generated solely within an
				established relationship between the licensed pharmacist or licensed physician
				who is performing the compounding and—
									(I)the individual
				patient; or
									(II)the physician or
				other licensed practitioner who writes the prescription.
									(C)Compounding for
				office useThe drug product
				is compounded by a licensed pharmacist in a State-licensed pharmacy or a
				Federal facility, or by a licensed physician, pursuant to a
				non-patient-specific purchase order and—
								(i)the drug product
				will be administered by a health care practitioner within a physician’s office,
				a hospital, or another health care setting;
								(ii)valid
				patient-specific prescriptions or, when a compounded drug product is
				administered within the same health system in which it was compounded, valid
				patient names—
									(I)are submitted,
				electronically or otherwise, to the pharmacist or physician who performs the
				com­pound­ing, not later than 7 business days after the drug product is
				administered; and
									(II)will, in the
				aggregate, account for the total volume of drug product compounded pursuant to
				the non-patient-specific purchase order;
									(iii)during any 6-month period, of the total
				drug products dispensed from the facility at which the drug product was
				compounded, not more than 5 percent are compounded sterile drug products that
				are—
									(I)dispensed pursuant
				to this subparagraph; and
									(II)shipped
				interstate;
									(iv)records of the
				compounding will be kept for not less than 3 years; and
								(v)the statement
				Office Use Only and the statement Not for resale
				appear on the compounded drug product.
								Compounding under this
				subparagraph shall not be considered to be in violation of clause (ii) because
				of the failure of a pharmacist or a physician to account for valid
				patient-specific prescriptions or valid patient names as required by such
				clause, so long as the pharmacist or physician makes a good faith, reasonable
				effort to account for the prescriptions or names, as applicable, and does not
				continue to compound drug products under this subparagraph for a health care
				practitioner or facility with a history of failing to submit such prescriptions
				or patient names.(2)Quality
				standardsIrrespective of whether a drug product is compounded
				under subparagraph (A), (B), or (C) of paragraph (1), the drug product is
				compounded, stored, and dated in compliance with the United States
				Pharmacopoeia chapters that are applicable to pharmaceutical compounding
				(including the chapter on sterile preparations).
						(3)Bulk drug
				substancesIf the drug product is compounded using bulk drug
				substances (as defined in regulations of the Secretary published at section
				207.3(a)(4) of title 21 of the Code of Federal Regulations (or any successor
				regulations))—
							(A)the bulk drug
				substances—
								(i)if an applicable monograph exists under the
				United States Pharmacopoeia, the National Formulary, or another compendium or
				pharmacopeia recognized under Federal law, each comply with the
				monograph;
								(ii)if such a
				monograph does not exist, each are drug substances that are components of drug
				products approved or licensed by the Secretary for human use; or
								(iii)if such a
				monograph does not exist and the drug substance is not a component of a drug
				product so approved or licensed, each appear on a list published by the
				Secretary (through regulations issued under subsection (e));
								(B)the bulk drug
				substances are each manufactured by an establishment that is registered under
				section 510 (including a foreign establishment that is registered under section
				510(i)); and
							(C)the bulk drug
				substances are each accompanied by a valid certificate of analysis.
							(4)Ingredients
				(other than bulk drug substances)If any ingredients (other than
				bulk drug substances) are used in compounding the drug product, such
				ingredients comply with the standards of an applicable United States
				Pharmacopoeia or National Formulary monograph.
						(5)Drug products
				withdrawn or removed because unsafe or not effectiveThe drug
				product does not appear on a list published by the Secretary of drug products
				that have been withdrawn or removed from the market because such drug products
				or components of such drug products have been found to be unsafe or not
				effective.
						(6)Essentially a
				copy of a marketed and approved drug productThe licensed
				pharmacist or licensed physician does not compound any drug product that is
				essentially a copy of a marketed and approved drug product.
						(7)Drug products
				presenting demonstrable difficulties for compoundingThe drug product is not identified
				(directly or as part of a category of drug products) in a list published by the
				Secretary (through regulations issued under subsection (e)) as a drug product
				that presents demonstrable difficulties for compounding that reasonably
				demonstrate an adverse effect on the safety or effectiveness of that drug
				product.
						(8)Prohibition on
				wholesalingThe drug product
				will not be sold by an entity other than the pharmacy or physician that
				compounded such drug product.
						(b)State
				regulationNothing in this
				section shall prevent a State from—
						(1)imposing
				restrictions on the type of compounding described in subparagraph (B) or (C) of
				subsection (a)(1) that are in addition to the restrictions applicable under
				this section; or
						(2)enforcing
				requirements or restrictions contained in the chapters or standards described
				in subsection (a)(2).
						(c)Notification
				system
						(1)Development and
				implementationThe Secretary
				shall develop and implement a system for receiving and reviewing submissions
				from State boards of pharmacy—
							(A)describing actions
				taken against compounding pharmacies; or
							(B)expressing concerns that a com­pound­ing
				pharmacy may be acting in violation of one or more requirements of this
				section.
							(2)Content of
				submissions from State boards of pharmacyAn action referred to
				in paragraph (1)(A) is, with respect to a pharmacy that compounds drug
				products, any of the following:
							(A)The issuance of a
				warning letter, or the imposition of sanctions or penalties, by a State for
				violations of a State’s pharmacy regulations pertaining to compounding.
							(B)The suspension or
				revocation of a State-issued pharmacy license or registration.
							(C)The recall of
				compounded drug products due to concerns relating to the quality or purity of
				such products.
							(3)ConsultationThe
				Secretary shall develop the system under paragraph (1) in consultation with the
				National Association of Boards of Pharmacy.
						(4)Review and
				determination by SecretaryThe Secretary shall review each submission
				received under paragraph (1) and such other information as the Secretary
				determines necessary (including information collected through an inspection or
				maintained in the Adverse Event Reporting System database) and make a
				determination as to whether the pharmacy involved may be in violation of one or
				more requirements of this section.
						(5)Notifying State
				boards of pharmacyThe system
				under paragraph (1) shall be designed to immediately notify State boards of
				pharmacy when—
							(A)the Secretary
				receives a submission under paragraph (1); or
							(B)the Secretary
				makes a determination that a pharmacy may be in violation of one or more
				requirements of this section.
							(6)TimingNot
				later than one year after the date of enactment of the
				Compounding Clarity Act of
				2013, the Secretary shall begin implementation of the system
				under paragraph (1).
						(d)Inspection
				authorityIn accordance with
				section 704(a), the Secretary may inspect a pharmacy’s records to determine
				whether the pharmacy is in violation of one or more requirements of this Act
				if—
						(1)the inspection is conducted in coordination
				with the relevant State board or boards of pharmacy; or
						(2)the Secretary has evidence that the
				pharmacy may be in violation of such a requirement.
						(e)Regulations
						(1)In
				generalThe Secretary shall issue regulations to implement this
				section.
						(2)Advisory
				committee on compoundingBefore issuing regulations to implement
				subsections (a)(3)(A)(iii) and (a)(7), the Secretary shall convene and consult
				an advisory committee on compounding. The advisory committee shall include
				representatives from the National Association of Boards of Pharmacy, the United
				States Pharmacopoeia, pharmacists having current experience and expertise in
				compounding, physicians having background and knowledge in compounding, and
				consumer organizations with an expertise in compounding.
						(3)Interim
				listsBefore the date on
				which final regulations are issued to implement subsections (a)(3)(A)(iii) and
				(a)(7), if the Secretary determines it is necessary to protect the public
				health, the Secretary may designate drug products or substances as described in
				such subsections, by—
							(A)publishing a notice of such drug products
				or substances proposed for designation, including the rationale for such
				designation, in the Federal Register;
							(B)providing a period of not less than 60
				calendar days for comment on the notice; and
							(C)publishing a notice in the Federal Register
				designating such drug products or substances.
							(4)Updating
				listsThe Secretary shall
				update the regulations containing the lists of drug products and substances
				described in subsections (a)(3)(A)(iii) and (a)(7) regularly, but not less than
				once every three years.
						(5)Sunset of
				noticeAny notice published
				under paragraph (3) shall not be effective after the earlier of—
							(A)the date that is 3
				years after the date of Compounding Clarity
				Act of 2013; and
							(B)the effective date of the final regulations
				issued to implement subsections (a)(3)(A)(iii) and (a)(7).
							(f)DefinitionsIn
				this section:
						(1)The term
				compounding includes—
							(A)the combining, admixing, mixing, diluting,
				reconstituting, or otherwise altering of a marketed drug product, except when
				performed in accordance with specific directions for such acts contained in
				approved labeling provided by the product’s manufacturer or otherwise provided
				by that manufacturer consistent with that labeling;
							(B)the combining, admixing, mixing, diluting,
				reconstituting, or otherwise altering a bulk drug substance to create a drug
				product; and
							(C)repackaging.
							(2)The term
				essentially a copy of a marketed and approved drug product does
				not include—
							(A)a drug product in
				which there is a change, made for an identified individual patient, which
				produces for that patient a clinical difference, as determined by the
				prescribing practitioner, between the compounded drug product and the
				comparable marketed and approved drug product; or
							(B)a drug product
				that appears on the drug shortage list in effect under section 506E.
							(3)The term
				licensed pharmacist includes any individual who compounds drug
				products under the supervision of a practitioner licensed to compound drug
				products under State law.
						(4)The term marketed and approved drug
				product means a drug product that—
							(A)is currently
				marketed; and
							(B)is approved under
				section 505 of this Act or licensed under section 351 of the Public Health
				Service Act.
							(5)(A)The term repackaging means
				taking a drug approved under section 505 of this Act or licensed under section
				351 of the Public Health Service Act from the container in which the drug is
				distributed by the original manufacturer and placing such drug in a different
				container of the same or smaller size without further manipulating the drug
				(such as by diluting it or mixing it with another, different drug or
				drugs).
							(B)Such term does not include removing the
				drug from its original container for immediate administration to an identified
				individual patient, such as withdrawing a drug into a syringe for immediate
				injection or removing the drug from its original container within a health care
				entity by a practitioner, or other licensed individual under the supervision or
				direction of such practitioner, for administration within the same day within
				such health care
				entity.
							.
		3.Outsourcing
			 facilities
			(a)In
			 generalSubchapter A of
			 chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.)
			 is amended—
				(1)by redesignating
			 section 503B as section 503C; and
				(2)by inserting after
			 section 503A (21 U.S.C. 353a) the following new section:
					
						503B.Outsourcing
				facilities
							(a)In
				generalSections 502(f)(1)
				and 505 of this Act and section 351 of the Public Health Service Act shall not
				apply to a drug product compounded for human use by a licensed pharmacist in an
				outsourcing facility if each of the following conditions is met:
								(1)Registration and
				reportingThe facility is in
				compliance with the registration and reporting requirements of subsection
				(b).
								(2)Drug product and
				substance limitationsThe facility does not compound drug
				products in violation of paragraphs (3) through (8) of section 503A(a).
								(3)FeesThe
				facility has paid all fees owed by such facility pursuant to section 744K.
								(4)Standardized
				drug products from bulkThe
				facility does not compound, from bulk drug substances, standardized dosages
				that are not otherwise commercially available of a marketed and approved drug
				product.
								(5)Labeling of drug
				products
									(A)LabelThe label of a drug product compounded by
				an outsourcing facility shall include—
										(i)the statement This is a compounded
				drug. or a reasonable comparable alternative statement (as specified by
				the Secretary) that prominently identifies the drug as a compounded drug
				product;
										(ii)the name, address, and phone number of the
				applicable outsourcing facility; and
										(iii)with respect to the compounded drug
				product—
											(I)the lot or batch number;
											(II)the established name of the drug
				product;
											(III)the dosage form and strength;
											(IV)the statement of quantity or volume, as
				appropriate;
											(V)the date that the drug product was
				compounded;
											(VI)the expiration date;
											(VII)storage and handling instructions;
											(VIII)the National Drug Code number, if
				available;
											(IX)the Not for resale statement
				required under section 503A(a)(1)(C)(v); and
											(X)subject to subparagraph (B)(i), a list of
				active and inactive ingredients, identified by established name and the
				quantity or proportion of each ingredient.
											(B)ContainerThe container from which the individual
				units of a drug product compounded by an outsourcing facility are removed for
				dispensing or for administration (such as a plastic bag containing individual
				product syringes) shall include—
										(i)the information described under
				subparagraph (A)(iii)(X), if there is not space on the label for such
				information;
										(ii)the following information to facilitate
				adverse event reporting: www.fda.gov/medwatch and 1–800–FDA–1088; and
										(iii)directions for use, including, as
				appropriate, dosage and administration.
										(C)Additional
				informationThe label and
				labeling of a drug product compounded by an outsourcing facility shall include
				any other information as determined necessary and specified in regulations
				promulgated by the Secretary
									(b)Registration of
				outsourcing facilities and reporting of drug products
								(1)Registration of
				outsourcing facilities
									(A)Annual
				registrationDuring the
				period beginning on October 1 and ending on December 31 each year, each
				outsourcing facility—
										(i)shall register
				with the Secretary its name, place of business, and unique facility identifier
				(which shall conform to the requirements for the unique facility identifier
				established under section 510), and a point of contact e-mail address;
				and
										(ii)shall indicate
				whether the out­sourc­ing facility intends to compound a drug product that
				appears on the list in effect under section 506E during the subsequent calendar
				year.
										(B)New outsourcing
				facilitiesEach outsourcing
				facility, upon first engaging in compounding pursuant to this section, shall
				immediately register with the Secretary and provide the information described
				in paragraph (1)(A). The Secretary shall establish a timeline for registration
				for the first calendar year following the effective date of the Compounding
				Clarity Act of 2013. In no case may registration be required until at least 60
				calendar days following publication of the timeline in the Federal
				Register.
									(C)Availability of
				registration for inspection; list
										(i)RegistrationsThe
				Secretary shall make available for inspection, to any person so requesting, any
				registration filed pursuant to this paragraph.
										(ii)ListThe
				Secretary shall make available on the public Internet Web site of the Food and
				Drug Administration a list of the name of each facility registered under this
				subsection as an outsourcing facility, the State in which each such facility is
				located, whether the facility compounds from bulk drug substances, and whether
				any such compounding from bulk drug substances is for sterile or non-sterile
				drug products.
										(2)Drug product
				reporting by outsourcing facilities
									(A)In
				generalUpon initially
				registering as an outsourcing facility, once during the month of June of each
				year, and once during the month of December of each year, each outsourcing
				facility that registers with the Secretary under paragraph (1) shall submit to
				the Secretary a report—
										(i)identifying the
				drug products compounded by such outsourcing facility during the previous
				6-month period; and
										(ii)with respect to
				each drug product identified under clause (i), providing the active ingredient;
				the source of such active ingredient; the National Drug Code number, if
				available, of the source drug product or bulk active ingredient; the strength
				of the active ingredient per unit; the dosage form and route of administration;
				the package description; the number of individual units produced; and the
				National Drug Code number of the final product, if assigned.
										(B)FormEach
				report under subparagraph (A) shall be prepared in such form and manner as the
				Secretary may prescribe by regulation or guidance.
									(C)ConfidentialityReports
				submitted under this paragraph shall be exempt from inspection under paragraph
				(1)(C), unless the Secretary finds that such an exemption would be inconsistent
				with the protection of the public health.
									(3)Electronic
				registration and reportingRegistrations and drug product
				reporting under this subsection (including the submission of updated
				information) shall be submitted to the Secretary by electronic means unless the
				Secretary grants a request for waiver of such requirement because use of
				electronic means is not reasonable for the person requesting waiver.
								(4)Risk-based
				inspection frequency
									(A)In
				generalOutsourcing facilities—
										(i)shall be subject
				to inspection pursuant to section 704; and
										(ii)shall not be
				eligible for the exemption under section 704(a)(2)(A).
										(B)Risk-based
				scheduleThe Secretary, acting through one or more officers or
				employees duly designated by the Secretary, shall inspect outsourcing
				facilities in accordance with a risk-based schedule established by the
				Secretary.
									(C)Risk
				factorsIn establishing the risk-based schedule, the Secretary
				shall inspect outsourcing facilities according to the known safety risks of
				such outsourcing facilities, which shall be based on the following
				factors:
										(i)The compliance
				history of the outsourcing facility.
										(ii)The record,
				history, and nature of recalls linked to the outsourcing facility.
										(iii)The inherent
				risk of the drug products compounded at the outsourcing facility.
										(iv)The inspection
				frequency and history of the outsourcing facility, including whether the
				outsourcing facility has been inspected pursuant to section 704 within the last
				4 years.
										(v)Whether the
				outsourcing facility has registered under this paragraph as an entity that
				intends to compound a drug product that appears on the list in effect under
				section 506E.
										(vi)Any other
				criteria deemed necessary and appropriate by the Secretary for purposes of
				allocating inspection resources.
										(5)Adverse event
				reportingOutsourcing
				facilities shall be required to submit adverse event reports to the Secretary
				in accordance with the content and format requirements established through
				guidance or regulation under section 310.305 of title 21, Code of Federal
				Regulations (or any successor regulations) or section 600.80 of title 21, Code
				of Federal Regulations (or any successor regulations).
								(c)DefinitionsIn
				this section:
								(1)Outsourcing
				facilityThe term
				outsourcing facility means a facility at one geographic location
				or address that compounds sterile drug products for office use in excess of the
				limitation set forth in section 503A(a)(1)(C)(iii).
								(2)Other
				definitionsThe terms compounding, essentially
				a copy of a marketed and approved drug product, licensed
				pharmacist, and marketed and approved drug product have the
				meanings given such terms in section 503A(f).
								.
				(b)FeesSubchapter C of chapter VII of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 379f et seq.) is amended by adding at
			 the end the following:
				
					9Fees
				relating to outsourcing facilities
						744J.DefinitionsIn this part:
							(1)The term
				affiliate has the meaning given such term in section
				735(11).
							(2)The term
				gross annual sales means the total worldwide gross annual sales,
				in United States dollars, for an outsourcing facility, including the sales of
				all the affiliates of the outsourcing facility.
							(3)The term
				outsourcing facility has the meaning given to such term in section
				503B(c).
							(4)The term
				reinspection means, with respect to an outsourcing facility, one
				or more inspections conducted under section 704 subsequent to an inspection
				conducted under such provision which identified noncompliance materially
				related to an applicable requirement of this Act, specifically to determine
				whether compliance has been achieved to the Secretary’s satisfaction.
							744K.Authority to
				assess and use outsourcing facility fees
							(a)Establishment
				and reinspection fees—
								(1)In
				generalFor fiscal year 2015 and each subsequent fiscal year, the
				Secretary shall, in accordance with this subsection, assess and collect—
									(A)an annual
				establishment fee from each outsourcing facility; and
									(B)a reinspection fee
				from each outsourcing facility subject to a reinspection in such fiscal
				year.
									(2)Multiple
				reinspectionsAn outsourcing facility subject to multiple
				reinspections in a fiscal year shall be subject to a reinspection fee for each
				reinspection.
								(b)Establishment
				and reinspection fee settingThe Secretary shall—
								(1)establish the
				amount of the establishment and reinspection fee to be collected under this
				section for each fiscal year based on the methodology described in subsection
				(c); and
								(2)publish such fee
				amounts in a Federal Register notice not later than 60 calendar days before the
				start of each such year.
								(c)Amount of
				establishment fee and reinspection fee
								(1)In
				generalFor each outsourcing facility in a fiscal year—
									(A)except as provided
				in paragraph (4), the amount of the annual establishment fee under subsection
				(b) shall be equal to the sum of—
										(i)$15,000,
				multiplied by the inflation adjustment factor described in paragraph (2);
				plus
										(ii)the small
				business adjustment factor described in paragraph (3); and
										(B)the amount of any
				reinspection fee (if applicable) under subsection (b) shall be equal to
				$15,000, multiplied by the inflation adjustment factor described in paragraph
				(3).
									(2)Inflation
				adjustment factor
									(A)In
				generalFor fiscal year 2015 and subsequent fiscal years, the fee
				amounts established in paragraph (1) shall be adjusted by the Secretary by
				notice, published in the Federal Register, for a fiscal year by the amount
				equal to the sum of—
										(i)one;
										(ii)the average
				annual percent change in the cost, per full-time equivalent position of the
				Food and Drug Administration, of all personnel compensation and benefits paid
				with respect to such positions for the first 3 years of the preceding 4 fiscal
				years, multiplied by the proportion of personnel compensation and benefits
				costs to total costs of an average full-time equivalent position of the Food
				and Drug Administration for the first 3 years of the preceding 4 fiscal years;
				and
										(iii)the average
				annual percent change that occurred in the Consumer Price Index for urban
				consumers (U.S. City Average; Not Seasonally Adjusted; All items; Annual Index)
				for the first 3 years of the preceding 4 years of available data multiplied by
				the proportion of all costs other than personnel compensation and benefits
				costs to total costs of an average full-time equivalent position of the Food
				and Drug Administration for the first 3 years of the preceding 4 fiscal
				years.
										(B)Compounded
				basisThe adjustment made each fiscal year under subparagraph (A)
				shall be added on a compounded basis to the sum of all adjustments made each
				fiscal year after fiscal year 2014 under subparagraph (A).
									(3)Small business
				adjustment factorThe small business adjustment factor referred
				to in paragraph (1)(A)(ii) shall be an amount established by the Secretary for
				each fiscal year based on the Secretary’s estimate of—
									(A)the number of
				small businesses that will pay a reduced establishment fee for such fiscal
				year; and
									(B)the adjustment to
				the establishment fee necessary to achieve total fees equaling the total fees
				that the Secretary would have collected if no entity qualified for the small
				business exception in paragraph (4).
									(4)Exception for
				small businesses
									(A)In
				generalIn the case of an outsourcing facility with gross annual
				sales of $1,000,000 or less in the 12 months ending April 1 of the fiscal year
				immediately preceding the fiscal year in which the fees under this section are
				assessed, the amount of the establishment fee under subsection (b) for a fiscal
				year shall be equal to 1/3 of the amount calculated under
				paragraph (1)(A)(i) for such fiscal year.
									(B)ApplicationTo
				qualify for the exception under this paragraph, a small business shall submit
				to the Secretary a written request for such exception, in a format specified by
				the Secretary in guidance, certifying its gross annual sales for the 12 months
				ending April 1 of the fiscal year immediately preceding the fiscal year in
				which fees under this subsection are assessed. Any such application shall be
				submitted to the Secretary not later than April 30 of such immediately
				preceding fiscal year.
									(5)Crediting of
				feesIn establishing the small business adjustment factor under
				paragraph (3) for a fiscal year, the Secretary shall—
									(A)provide for the
				crediting of fees from the previous year to the next year if the Secretary
				overestimated the amount of the small business adjustment factor for such
				previous fiscal year; and
									(B)consider the need
				to account for any adjustment of fees and such other factors as the Secretary
				determines appropriate.
									(d)Use of
				feesThe Secretary shall make all of the fees collected pursuant
				to subparagraphs (A) and (B) of subsection (a)(1) available solely to pay for
				the costs of oversight of outsourcing facilities.
							(e)Supplement not
				supplantFunds received by the Secretary pursuant to this section
				shall be used to supplement and not supplant any other Federal funds available
				to carry out the activities described in this section.
							(f)Crediting and
				availability of feesFees authorized under this section shall be
				collected and available for obligation only to the extent and in the amount
				provided in advance in appropriations Acts. Such fees are authorized to remain
				available until expended. Such sums as may be necessary may be transferred from
				the Food and Drug Administration salaries and expenses appropriation account
				without fiscal year limitation to such appropriation account for salaries and
				expenses with such fiscal year limitation. The sums transferred shall be
				available solely for the purpose of paying the costs of oversight of
				outsourcing facilities.
							(g)Collection of
				fees
								(1)Establishment
				feeAn outsourcing facility shall remit the establishment fee due
				under this section in a fiscal year when submitting a registration pursuant to
				section 503B(b) for such fiscal year.
								(2)Reinspection
				feeThe Secretary shall specify in the Federal Register notice
				described in subsection (b)(2) the manner in which reinspection fees assessed
				under this section shall be collected and the timeline for payment of such
				fees. Such a fee shall be collected after the Secretary has conducted a
				reinspection of the outsourcing facility involved.
								(3)Effect of
				failure to pay fees
									(A)RegistrationAn
				outsourcing facility shall not be considered registered under section 503B(b)
				in a fiscal year until the date that the outsourcing facility remits the
				establishment fee under this subsection for such fiscal year.
									(B)MisbrandingAll
				drug products manufactured, prepared, propagated, compounded, or processed by
				an outsourcing facility for which any establishment fee or reinspection fee has
				not been paid, as required by this section, shall be deemed misbranded under
				section 502 until the fees owed for such outsourcing facility under this
				section have been paid.
									(4)Collection of
				unpaid feesIn any case where the Secretary does not receive
				payment of a fee assessed under this section within 30 calendar days after it
				is due, such fee shall be treated as a claim of the United States Government
				subject to provisions of subchapter II of chapter 37 of title 31, United States
				Code.
								(h)Annual report to
				CongressNot later than 120 calendar days after each fiscal year
				in which fees are assessed and collected under this section, the Secretary
				shall submit a report to the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on Energy and Commerce of the House of
				Representatives, to include a description of fees assessed and collected for
				such year, a summary description of entities paying the fees, a description of
				the hiring and placement of new staff, a description of the use of fee
				resources to support inspecting outsourcing facilities, and the number of
				inspections and reinspections of such facilities performed each year.
							(i)Authorization of
				appropriationsFor fiscal year 2015 and each subsequent fiscal
				year, there is authorized to be appropriated for fees under this subsection an
				amount equivalent to the total amount of fees assessed for such fiscal year
				under this section.
							.
			4.Prohibited
			 acts
			(a)Intentional
			 falsification of prescription order for compounded drug productSection 301 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 331) is amended by inserting after paragraph (bbb) the
			 following:
				
					(ccc)With respect to a drug product to be
				compounded under section 503A or 503B, the intentional falsification of a
				prescription, a purchase order, or patient name required under section 503A or
				503B.
					.
			(b)Intentional
			 failure of outsourcing facility To registerSection 301 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 331), as amended by subsection (a), is further amended
			 by inserting after paragraph (ccc) (as added by such subsection), the
			 following:
				
					(ddd)With respect to any year in which an
				outsourcing facility is required to register with the Secretary under section
				503B(b), the intentional failure of the outsourcing facility to so
				register.
					.
			
